DETAILED ACTION
This action is in response to applicant’s amendment filed on 28 March 2022.  Claims 1-3, 6-15, 17-19, and 22-31 are now pending in the present application and claims 4-5, 16, 20-21, and 32-52 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-15, 17-19, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenne (WO 2017/093784 A1) in view of further support by Abdelmonem (US 2019/0052381 A1).
Regarding claims 1 and 17, Stephenne discloses a base station comprising: processing circuitry { (see Figs. 5 & 6 ) } configured to: 
determine an indication of a link adaption scheme for a wireless communication based at least on a first interference measurement and a second interference measurement, the first interference measurement being measured on a first subset of time resources associated with passive intermodulation (PIM) interference independently of the second interference measurement, the second interference measurement being measured on at least a second subset of time resources, the second subset of time resources being different from the first subset of time resources { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ), where the system performs link adaption PIM, and the system provides PIM for multiple bands that provides interference for a set of transmit frequencies and a set of receive frequencies (see pg. 9, line 30 - pg. 10, lines 8;  pg. 12, lines 3-15) }; and 
cause communication of the indication of the determined link adaption scheme { (see pg. 9, line 10 - pg. 10, line 23) }.  Stephenne inexplicitly discloses having the feature(s) of based at least on a first interference measurement and a second interference measurement.  However, in the alternative, the examiner maintains that the feature(s) based at least on a first interference measurement and a second interference measurement was well known in the art, as taught by Abdelmonem.
As further alternative support in the same field of endeavor, Abdelmonem discloses the feature(s) based at least on a first interference measurement and a second interference measurement { (see pg. 2, [0052]; pg. 3, [0061]; pp. 25-26, [0291]; Fig. 27A), where the system has multiple bands and measure the interference (e.g., first interference and second interference) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stephenne as further alternatively supported by Abdelmonem to have the feature(s) based at least on a first interference measurement and a second interference measurement, in order to provide monitoring detecting, testing, diagnosing, and mitigating interference, as taught by Abdelmonem (see pg. 2, [0049]).
Regarding claims 2 and 18, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the link adaption scheme for the wireless communication is for an uplink transmission corresponding to a communication from a user equipment (UE), to the base station { (see pg. 10, lines 15-23; Fig. 2) }.
Regarding claims 3 and 19, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the processing circuitry is further configured to determine the link adaption scheme for the wireless communication based at least on the first interference measurement by determining at least one of: a coding rate for the wireless communication based on at least the first interference measurement; a modulation and coding scheme (MCS) for the wireless communication based on at least the first interference measurement; and a transport block size (TBS) for the wireless communication based on at least the first interference measurement { (see pg. 2, lines 25-27) }.
Regarding claims 6 and 22, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the processing circuitry is further configured to: measure the first interference measurement on the first subset of resources associated with the PIM interference; and independently of the measurement of the first interference measurement, measure the second interference measurement on the at least the second subset of time resources, the at least the second subset of time resources including time resources indicated as being without PIM interference { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 7 and 23, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the first interference measurement is a signal-to-interference-plus-noise ratio (SINR) for only the first subset of resources associated with the PIM interference { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 8 and 24, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the second interference measurement is an average signal-to-interference-plus- noise ratio (SINR) over a set of time resources, the set of time resources including the at least the second subset of time resources and the first subset of time resources { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 9 and 25, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein each time resource of the first subset and the second subset of time resources is a transmission time interval (TTI) { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 10 and 26, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the processing circuitry is further configured to at least one of: identify a user equipment (UE) experiencing PIM interference; during a first time resource, communicate an uplink grant to the UE, the uplink grant scheduling the UE for an uplink transmission at a second time resource different from the first time resource; and during the second time resource occurring after the first time resource, reduce a transmit power on at least one downlink transmission from the base station to the UE, the at least one downlink transmission being co-scheduled with the scheduled uplink transmission for the UE at the second time resource { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 11 and 27, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the determination of the link adaption scheme for the wireless communication based at least on the first interference measurement is a result of an identification of a user equipment (UE), as experiencing the PIM interference and is responsive to determining that the is scheduled for an uplink grant { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 12 and 28, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the processing circuitry is further configured to, as a result of the first interference measurement and the second interference measurement, estimate an interference gain associated with the PIM interference { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 13 and 29, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 10), in addition Stephenne further discloses the base station according to claim 10, wherein the processing circuitry is further configured to use the interference gain associated with the PIM interference to determine the link adaption scheme for the wireless communication based at least on the first interference measurement { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 14 and 30, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 10), in addition Stephenne further discloses the base station according to claim 10, wherein the interference gain is a PIM interference gain, the PIM interference gain corresponding to a difference between a first signal-to-interference-plus-noise ratio (SINR) and a second SINR, the first SINR being an average SINR averaged over at least the second subset of time resources and the second SINR being an estimated SINR, the estimated SINR estimated using only time resources associated with the PIM interference { (see pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Regarding claims 15 and 31, the combination of Stephenne and Abdelmonem discloses every limitation claimed, as applied above (see claim 1), in addition Stephenne further discloses the base station according to claim 1, wherein the processing circuitry is further configured to communicate the indication of the determined link adaptation scheme to a plurality of user equipments (UEs) served by the base station and scheduled for an uplink transmission during a time resource on which the link adaption scheme is to be applied by the plurality of UEs { (see pg. 10, lines 20-22; pg. 15, lines 14-22, pg. 19, lines 1-19, pg. 17, lines 24-30; Figs. 5 & 6 ) }.
Response to Arguments
 	Applicant's arguments with respect to claims 1-3, 6-15, 17-19, and 22-31 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephenne (US 10,389,476 B2) discloses methods and devices for addressing passive intermodulation in wireless communication.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
06 May 2022